DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 30-32, to the extent that they are understood, are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 calls for the gas phase to be essentially free of inhibitor. These claims, dependent from claim 1, call for the inhibitor to be present to a greater extent than that, apparently, in the gas phase.  Alternatively, the claims are indefinite, as it is unclear where the inhibitor is, if not in the liquid phase or the gas phase. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 6, 13, 18, 20, and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Elsheikh et al., US 2010/0181524 A1 in view of Merkel et al., US 2012/0065437 A1. The Elsheikh reference discloses compositions which are chemically stable during use, storage and transportation, but will degrade in the troposphere [0006]. Suitable compositions comprise hydrofluoroolefins, including 1234yf, and are useful as heat transfer fluids. The compositions can be stabilized against degradation by the addition of a stabilizer selected from free radical scavengers, acid scavengers, oxygen scavengers, polymerization inhibitors, corrosion inhibitors and combinations of same. Suitable stabilizers include d,l-limonene [0008]. Regarding compositions free of polymers and the like, the presence of a polymerization inhibitor would accomplish this. Regarding claim 3, the presence of some non-zero amount of adventitious air is common in heat transfer systems, and an oxygen scavenger would prevent damage from oxygen. Alternatively, the claim is non-elected. Regarding polyol ester lubricant, see [0016]. Use of stabilizers in amounts of 1-50,000 ppm, preferably 100-1000 ppm, is disclosed at [0009]. Determination of the stabilization-effective amount of a disclosed stabilizer would amount to routine experimentation which is motivated by the reference. Regarding claim 13, limonene is a liquid at room temperature. To the extent that claim 20 is understood, it appears to read on a liquid-phase refrigerant containing some preservative, in combination with refrigerant vapor and no limonene in the headspace. Either the physical properties of a mixture of 1234yf and limonene can meet these limitations, or the claim may be considered non-elected, along with the claims which depend from it. Claim 23 reads on the intended purpose of a heat transfer composition. Regarding claim 28, either limonene is miscible with 1234yf or the claim may be regarded as non-elected. Presence of trifluoropropyne, 1234ze, 1243zf and 1225ye is not disclosed.
The Merkel reference teaches a method of making and refining 1234yf such that the content of byproducts such as trifluoropropyne, 1234ze, 1243zf and 1225ye are minimized to the low hundreds-of-ppm level. It would have been obvious at the time of filing to find small amounts, less than 1% in total, of trifluoropropyne, 1234ze, 1243zf and 1225ye in commercial grade  1234yf, because Merkel teaches a method of synthesizing 1234yf which produces byproducts in these amounts.

Response to Arguments
Applicant's arguments filed May 2, 2022 have been fully considered but they are not persuasive. The terminal disclaimer overcomes the double patenting rejection. Applicant’s arguments regarding a refrigerant are not persuasive as 1) Elsheikh teaches that the 1234yf may be used as a refrigerant, and 2) this is only a statement of intended use, as applicant has drafted the claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761